DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II: 6-20 in the reply filed on 10/3/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.
Claim Objections
Claims 7-8, 10-12, and 17 are objected to because of the following informalities:  
In claims 7-8 and 10, all instances of “Tmax” should read –Tmax—to be consistent with claim 6. Alternatively, all instances “Tmax” in claim 6 should read –Tmax—to be consistent with claims 7-8 and 10. 
In claim 11, line 1, “d2” should read –d2—to be consistent with claim 6. Alternatively, all instances of “d2” in claim 6 should read –d2—to be consistent with claim 11.  
In claim 12, line 1, “d1” should read –d1—to be consistent with claim 6. Alternatively, all instances of “d1” in claim 6 should read –d1—to be consistent with claim 12.  
In claim 17, line 2, “500 K/” should read –500K/s--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the rest Fe and up to 1 wt% of other impurities”, which renders the claim indefinite. The term “other impurities” would imply that Fe or some of the other previously recited elements are impurity elements. For the purposes of examination, claim 6 is given the broadest reasonable interpretation such that the limitation “the rest Fe and up to 1 wt% of other impurities” is interpreted as the rest Fe and up to 1 wt% of impurity elements.
Claim 6 recites the limitation "the FeCoV alloy" in the 10th to last line.  There is insufficient antecedent basis for this limitation in the claim. It is noted that line 1 of claim 6 recites “a CoFe alloy.” Examiner suggests amending “a CoFe alloy” in line 1 to –a FeCoV alloy—.
Claim 6 recites the limitation "the quenching" in the fifth to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "from a temperature above the temperature of the order-disorder transition T(α’/α)" in the fifth to last line to the fourth to last line.  There is insufficient antecedent basis for “the temperature” and “the order-disorder transition” in this claim. For the purposes of examination, claim 6 is given the broadest reasonable interpretation such that the limitation "from a temperature above the temperature of the order-disorder transition T(α’/α)" is interpreted as –from a temperature above an order-disorder transition temperature T(α’/α)--. 
Claims 7-20 are dependent on claim 6 and are thus also rejected for the same reasons.
Claim 8 recites the limitation "the difference" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the cooling from Tmax to 700°C " in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Note that there is no cooling from Tmax to 700°C recited in independent claim 6.
Claim 15 recites the limitation “an order-disorder transition T(α’/α)”, which renders the claim indefinite, because the use of the article “an” rather than –the—makes it unclear if this order-disorder transition T(α’/α) is the same or different from the order transition T(α’/α) recited in claim 6. For the purposes of examination, claim 15 is given the broadest reasonable interpretation such that the limitation “an order-disorder transition T(α’/α)” is interpreted as the order-disorder transition temperature T(α’/α).
Claim 15 recites the limitation "the phase transition temperature T(α/α+γ)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that “T(α/α+γ)” is referred to as “a transition temperature.” For the purposes of examination, claim 15 is given the broadest reasonable interpretation such that the limitation "the phase transition temperature T(α/α+γ)" is interpreted as the transition temperature T(α/α+γ).
Claim 16 recites the limitation “quenched from T1 to 100°C”, which renders the claim indefinite because T1 is not defined in claim 6 or claim 16. However, Examiner notes that claim 15 defines T1. Therefore, Examiner suggests amending claim 16 to be dependent on claim 15 rather than claim 6.
Claim 17 is dependent on claim 16 and is thus also rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/091694, wherein Volbers et al. (US 2019/0360065), hereinafter “Volbers,” is used and cited as an English language equivalent.
Note that claim 6 recites the transitional phrase "consisting essentially of" which limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, and “consisting essentially of” will be construed as equivalent to "comprising" absent a clear indication of the specification or claims as to what the basic and novel characteristics actually are. See MPEP §2111.03. In the instant case, neither the specification nor the claims provide a clear indication of what materials or elements would materially affect the basic and novel characteristics of the claimed invention. Therefore, the transitional phase “consisting essentially of” is interpreted as equivalent to “comprising."
Regarding claim 6, Volbers teaches a method for the production of a strip from a FeCoV alloy (Abstract, [0002]), the method comprising providing a melt containing, in wt.%,, 35-55% Co, 0-3% V, 0-0.5% Nb, 0-1.5% Zr+Ta, 0-0.1% C, 0-3% Si, 0-1% Al, 0-1% Mn, 0-3% Cr, 0-2% Ni, and a remainder of Fe and up to 1 wt% of impurities which may include Mo and W ([0022]), which satisfies or overlaps with the instantly claimed chemical composition ranges, casting the molten material in a vacuum and solidifying it to form an ingot ([0022]), hot rolling the ingot to form a slab and then a strip with a thickness D1, where 1mm≤D1<2mm, followed by quenching from a temperature above 700°C to a temperature of less than 200°C ([0022]), which overlaps with the instantly claimed range of quenching from a temperature above the order-disorder transition temperature T(α’/α) to a temperature below 200°C, cold rolling the strip to a thickness D2, where D2 is 0.05-0.5mm ([0022]-[0024]), which satisfies d2<d1, and heat treating at a temperature above the recrystallization temperature and below the transition temperature of the phase transition temperature α/γ ([0025]), which overlaps with the instantly claimed range of a temperature Tmax ≤ T(α/α+γ) and Tmax > 900°C, and generally within a range of 700-900°C ([0025]), which is just outside of the instantly claimed range. As Volbers teaches a heat treatment, the heat treatment would necessarily have a dwell time t. Volbers further teaches an example wherein the dwell time for the heat treatment is 6 h (Table 5).
Volbers teaches overlapping ranges with respect to the chemical composition and temperature ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. With respect to Volbers’ teaching that the heat treatment temperature is generally 700-900°C ([0025), note that in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Volbers teaches saturation polarization and electrical resistance that satisfy the ranges recited in claim 20, as discussed regarding claim 20 below.
Volbers does not explicitly teach that its FeCoV alloy has a phase transition from a ferritic α-phase region to a mixed ferritic/austenitic α+γ-region that takes place at a transition temperature T(α/α+γ) ≥ 900°C. Volbers is also silent as to its alloy having a T(α’/α) temperature. However, Volbers teaches a FeCoV alloy with a substantially overlapping composition, as detailed above. Therefore, one of ordinary skill in the art would expect the FeCoV alloy of Volbers to have a phase transition from a ferrtic α-phase region to a mixed feritic/austenitic α+γ-region that takes place at a transition temperature T(α/α+γ) that is the same or overlapping with the instantly claimed range of ≥900°C. Similarly, as Volbers teaches a substantially overlapping composition, one of ordinary skill in the art would expect the alloy of Volbers to have a T(α’/α) that is the same or close to that of the instant invention. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Regarding claim 7, Volbers teaches heat treating at a temperature above the recrystallization temperature and below the transition temperature of the phase transition temperature α/γ ([0025]), which overlaps with the instantly claimed range of a temperature Tmax ≤ T(α/α+γ) and Tmax ≥ 910°C, and generally within a range of 700-900°C ([0025]), which is just outside of the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Further, note that in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Volbers teaches saturation polarization and electrical resistance that satisfy the ranges recited in claim 20, as discussed regarding claim 20 below.
As to claim 8, Volbers does not explicitly state that the difference ΔT between the phase transition T(α/α+γ) and the temperature Tmax is no more than 20°C. However, Volbers teaches a FeCoV alloy with a substantially overlapping composition, as detailed above regarding claim 6. Therefore, one of ordinary skill in the art would expect the FeCoV alloy of Volbers to have a T(α/α+γ) that is the same or overlapping with the instantly claimed range of ≥900°C. Furthermore, Volbers teaches a heat treatment temperature that overlaps with or is close to the instantly claimed range of >900°C, as discussed above regarding claim 6. Therefore, one of ordinary skill in the art would expect the difference ΔT of Volbers to be the same or overlapping with the instantly claimed range of no more than 20°C. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Regarding claim 9 Volbers teaches an example wherein the dwell time for the heat treatment is 6 h (Table 5). Furthermore, Volbers teaches that its heat treatment is for final magnetic annealing to adjust magnetic properties ([0025], [0029]). Alternatively, it would have been obvious to one of ordinary skill in the art to determine a suitable dwell time in order to achieve the desired adjustment in magnetic properties. Such a determination would only require routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a dwell time that is the same or overlapping with the instantly claimed range. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 10, Volbers teaches after heat treatment, subsequent cooling is carried out, which results in ordering and the desired magnetic properties, for example a saturation polarization of approximately 2.3T and an electrical resistance of 0.4 µΩm, are created ([0025]). However, Volbers is silent as to the cooling rate, or more specifically from the heat treatment temperature Tmax to 700°C. However, it would have been obvious to one of ordinary skill in the art to determine a suitable cooling rate after heat treatment in the process of Volbers in order to achieve ordering and the desired magnetic properties, such as saturation polarization and electrical resistance. Such a determination would only require routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a cooling rate that is the same or overlapping with the instantly claimed range. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II). Furthermore, note that Volbers teaches an overlapping composition and substantially similar processing, with the exception of being silent to the cooling rate. However, Volbers teaches that its final product has saturation polarization and electrical resistance after cooling that satisfy the ranges recited in claim 20, as discussed regarding claim 20 below. Thus, one of ordinary skill in the art would expect the cooling rate of Volbers to be the same or overlapping with the instantly claimed range.
Regarding claim 11, Volbers teaches wherein 0.05 mm≤D2≤0.5 mm ([0024]), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 12, Volbers teaches wherein 1 mm ≤D1< 2mm ([0022]), which satisfies the instantly claimed range.
Regarding claim 15, Volbers teaches quenching from a temperature of above 700°C ([0022]), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 16-17, Volbers teaches quenching from a temperature of above 700°C to a temperature of less than 200°C ([0022]), which overlaps with from T1 to 100°C. Volbers further teaches quenching in an ice and salt water bath ([0059]). Volbers is silent as to the cooling rate. However, Volbers teaches quenching a material with an overlapping composition processed in the same manner prior to quenching, as discussed above regarding claim 6, and quenches in the same cooling medium (i.e., ice and salt water bath) in an overlapping temperature range. Therefore, one of ordinary skill in the art would expect the cooling rate of the quenching step of Volbers to be the same or overlapping with the instantly claimed range of at least 500 K/s. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 20, Volbers teaches wherein after heat treatment, the strip has a saturation polarization of approximately 2.3T and an electrical resistance of 0.4 µΩm ([0025]).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/091694, wherein Volbers (US 2019/0360065), is used and cited as an English language equivalent, as applied to claims 6-12, 15-17, and 20 above, and further in view of DE102018112491, wherein Fohr et al. (US 2020/08318212), hereinafter “Fohr,” is used and cited as an English language equivalent.
Regarding claims 13-14, Volbers is silent as to coating the strip with a Mg-methlate-based coating, a Zr-propylate-based coating or a boehmite-based coating before the heat treatment, and wherein the strip has an oxide layer after the heat treatment.
However, in the same field of endeavor of soft magnetic CoFe alloys, Fohr teaches that a preliminary product before heat treatment may be coated with magnesium methylate or zirconium propylate to form an electrical insulating oxide layer during heat treatment (Abstract, [0086]). Therefore, it would have been obvious to one of ordinary skill in the art to coat the strip with magnesium methylate or zirconium propylate before heat treatment in the process of Volbers, in order to form an electrical insulating oxide layer during heat treatment, as taught by Fohr (Abstract, [0086]).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/091694, wherein Volbers (US 2019/0360065), is used and cited as an English language equivalent, as applied to claims 6-12, 15-17, and 20 above, and further in view of Palzer et al. (US 2019/0203311), hereinafter “Palzer.”
Regarding claims 18 and 19, Volbers teaches that a plurality of cold rolling steps may be carried out ([0010]), but is silent as to preheating to a temperature between 20°C and 300°C prior to the cold rolling steps.
However, Palzer teaches that it is conventional in the art of producing flat steel products to preheat a temperature between 60°C and 450°C prior to cold rolling in order to reduce the rolling forces (Abstract, [0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to preheat to a temperature between 60°C and 450°C prior to the cold rolling steps of Volbers in order to reduce the rolling forces, as taught by Palzer (Abstract, [0049]). Note that the preheatment temperature of Volbers modified by Palzer overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-8, 11-12, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16, 21, and 30-31 of copending Application No. 16/461,720 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the reference application discloses a method with an overlapping chemical composition and overlapping processing parameters, with the exception of the heat treatment temperature range of between 700°C and 900°C, which is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would expect the CoFe alloy of the reference application to have a phase transition from a ferritic α-phase region to a mixed ferritic/austenitic α+γ-region that takes place at a transition temperature T(α/α+γ) and a T(α’/α) that are the same, close, or overlapping with that which is instantly claimed, because the claims of the reference application teach a CoFe alloy with a substantially overlapping chemical composition. Furthermore, one of ordinary skill in the art would expect the strip of the claims of the reference application after heat treatment to have a polarization and/or maximum permeability, and/or coercive field strength, and/or electrical resistance that satisfies or overlaps with the instantly claimed ranges, because the claims of the reference application teaches a CoFe alloy with an overlapping composition which is processed in a substantially similar manner. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16, 21, and 30-31 of copending Application No. 16/461,720 (reference application) in view of DE102018112491, wherein Fohr (US 2020/08318212) is used and cited as an English language equivalent.
Regarding claims 13-14, the claims of the reference application are silent as to coating the strip with a Mg-methlate-based coating, a Zr-propylate-based coating or a boehmite-based coating before the heat treatment, and wherein the strip has an oxide layer after the heat treatment.
However, in the same field of endeavor of soft magnetic CoFe alloys, Fohr teaches that a preliminary product before heat treatment may be coated with magnesium methylate or zirconium propylate to form an electrical insulating oxide layer during heat treatment (Abstract, [0086]). Therefore, it would have been obvious to one of ordinary skill in the art to coat the strip with magnesium methylate or zirconium propylate before heat treatment in the claims of the reference application, in order to form an electrical insulating oxide layer during heat treatment, as taught by Fohr (Abstract, [0086]).
This is a provisional nonstatutory double patenting rejection.
Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16, 21, and 30-31 of copending Application No. 16/461,720 (reference application) in view of Palzer (US 2019/0203311). 
Regarding claims 18 and 19, the claims of the reference application teach that a plurality of cold rolling steps may be carried out, but is silent as to preheating to a temperature between 20°C and 300°C prior to the cold rolling steps.
However, Palzer teaches that it is conventional in the art of producing flat steel products to preheat a temperature between 60°C and 450°C prior to cold rolling in order to reduce the rolling forces (Abstract, [0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to preheat to a temperature between 60°C and 450°C prior to the cold rolling steps of the claims of the reference application in order to reduce the rolling forces, as taught by Palzer (Abstract, [0049]). Note that the preheatment temperature of the claims of the reference application modified by Palzer overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734